NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



SAMEH SALIB SOLIMAN,                      )
DOC #S36770,                              )
                                          )
             Appellant,                   )
                                          )
v.                                        )    Case No. 2D16-2980
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed February 14, 2018.

Appeal from the Circuit Court for
Manatee County; Edward Nicholas,
Judge.

Howard L. Dimmig, II, Public Defender,
and Matthew D. Bernstein, Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Johnny T. Salgado,
Assistant Attorney General, Tampa, for
Appellee.


ROTHSTEIN-YOUAKIM, Judge.

             This appeal originally came to us pursuant to Anders v. California, 386

U.S. 738 (1967). Upon our de novo review of the record and after ordering additional

briefing, we affirm the judgment and sentence, as well as the order of sex offender
probation that was signed on June 29, 2016, but was not filed until September 8, 2016.

However, because the trial court lacked jurisdiction to impose conditions of sex offender

probation that it previously had affirmatively declined to impose, we vacate the trial

court's September 8, 2016, order modifying that June 29, 2016, order without prejudice

to a timely modification under Florida Rule of Criminal Procedure 3.800(c) following the

issuance of our mandate in this appeal.

              On June 29, 2016, on remand following this court's vacatur of Sameh

Salib Soliman's conviction for using a computer to solicit a child to commit a sex act,

see Soliman v. State, 185 So. 3d 647, 648-49 (Fla. 2d DCA 2016), the trial court orally

resentenced Soliman to concurrent terms of three years' imprisonment for traveling to

meet a minor (count one), see § 847.0135(4)(a), Fla. Stat. (2013), and attempted lewd

or lascivious battery (count three), see §§ 800.04(4)(a), 777.04, Fla. Stat. (2013). The

court ordered that those terms be followed by concurrent terms of three years' sex

offender probation on count one and two years' sex offender probation on count three.

The court expressly and affirmatively declined, however, to impose most of the

conditions of sex offender probation,1 although those conditions were statutorily

mandatory for count three. See § 948.30, Fla. Stat. (2013).

              On September 8, 2016—after the trial court had orally pronounced the

sentence and after Soliman had filed the notice of appeal giving rise to this appeal but

before the court had filed any written order of sex offender probation with the clerk of

the circuit court—the court, pursuant to the parties' stipulation, ordered that Soliman's




              1Although  imposing a few of the conditions, the court orally stated, "All the
other conditions of sex offender probation will not apply to this particular sentence."


                                            -2-
sentence be modified to include conditions of sex offender probation that it previously

had affirmatively declined to include. Neither the parties' stipulation nor the court's

order identified any authority for the court's modification of the conditions of Soliman's

sex offender probation at that point. On that same date, the trial court filed both the

order granting the parties' stipulation and its order of sex offender probation. This

written order of sex offender probation, however, bore a signature date of June 29,

2016, and was, on its face, consistent with the court's oral pronouncement rather than

with the court's modification order.2

              The trial court lacked jurisdiction to modify the conditions of Soliman's sex

offender probation. In Poplar v. State, 842 So. 2d 902, 903 (Fla. 2d DCA 2003), this

court adopted the rationale of Kiriazes v. State, 798 So. 2d 789, 792-94 (Fla. 5th DCA

2001), which held that the failure to impose mandatory standard conditions of sex

offender probation results in an "incomplete" sentence correctable under rule 3.800(c).

See also Schutte v. State, 824 So. 2d 308, 308 (Fla. 1st DCA 2002) (following Kiriazes).

But see Beal v. State, 978 So. 2d 825, 825-27 (Fla. 1st DCA 2008) (Padovano, J.,

concurring in result) (explaining why failing to impose statutorily mandated condition of

probation should instead be characterized as resulting in "illegal" sentence correctable

under rule 3.800(a)).3 That rule permits a court to


              2Specifically, it included the language, "ALL OTHER SEX OFFENDER
CONDITIONS DO NOT APPLY," despite that the order of modification directed that that
language be struck. Appellate counsel for both parties represented that they could not
explain why the written order of sex offender probation had not been filed with the clerk
of the circuit court when it was originally signed.
              3Although  the State, in its supplemental briefing, argues that the
modification was authorized under rule 3.800(b), we readily reject that rule as
inapplicable; the imposition of additional conditions of probation plainly did not "benefit
the defendant" and plainly went beyond correction of a mere "scrivener's error."


                                            -3-
              reduce or modify to include any of the provisions of chapter
              948, Florida Statutes, a legal sentence imposed by it, sua
              sponte, or upon motion filed, within 60 days after the
              imposition, or within 60 days after receipt by the court of a
              mandate issued by the appellate court on affirmance of the
              judgment and/or sentence on an original appeal . . . .

Fla. R. Crim. P. 3.800(c).

              The "imposition" of the legal sentence that triggered the first sixty-day

window, however, was the trial court's oral pronouncement of June 29, 2016. See Fla.

R. Crim. P. 3.700(a) ("The term sentence means the pronouncement by the court of the

penalty imposed on a defendant for the offense of which the defendant has been

adjudged guilty."); Gonzalez v. State, 979 So. 2d 1257, 1259 (Fla. 3d DCA 2008) ("The

State maintains that 'imposition' of sentence means the oral pronouncement required by

Florida Rule of Criminal Procedure 3.700, and that the oral pronouncement should start

the time period for purposes of rule 3.800(c). We agree."). The sixtieth day following

sentencing was Sunday, August 28, 2016, so the parties had until Monday, August 29,

2016, to timely move under rule 3.800(c). See also Fla. R. Crim. P. 3.040; Fla. R. Jud.

Admin. 2.514(a)(1)(C). The parties' undated stipulation was not filed until September 8,

2016. Therefore, construed as a motion under rule 3.800(c), the stipulation was

untimely and, therefore, inadequate to vest in the trial court jurisdiction to add to the

conditions of sex offender probation those conditions that it had previously explicitly

declined to impose. See Poplar, 842 So. 2d at 903 (quoting Kiriazes, 798 So. 2d at

794).

              Accordingly, the trial court lacked jurisdiction to modify its oral

pronouncement of the conditions imposed on Soliman's sex offender probation. We

thus vacate the trial court's September 8, 2016, order modifying its June 29, 2016, order



                                             -4-
of sex offender probation without prejudice to a timely modification under rule 3.800(c)

following the issuance of our mandate in this appeal. In all other respects, we affirm the

judgment and sentence, as well as the June 29, 2016, order of sex offender probation,

which accurately reflects the court's oral pronouncement.

             Judgment and sentence affirmed; order vacated.


VILLANTI and CRENSHAW, JJ., Concur.




                                           -5-